WOODLEY, Judge.
The appeal is from an order in a habeas corpus proceeding remanding appellant to custody to be returned to the State of Illinois where he stands charged with the crime of confidence game.
Illinois statutes defining said offense were introduced in evidence, as was the Executive Warrant issued by Governor Daniel on July 28, 1959.
The requisition and supporting papers were not introduced, and there is nothing in the record to show the date the offense was alleged to have been committed in Illinois.
Appellant filed affidavit stating that he was not present in the State of Illinois on or about November 25, 1958. He so testified at the hearing, but further testified that he was General Manager of the Hamilton Hotel in Chicago from February 1958 to February 1959, but took a Thanksgiving vacation and came to Dallas on Monday, November 23, 1958, leaving late Friday or early Saturday.
He identified petty cash vouchers issued for house expenses of the Chicago hotel dated November 25, 1958, bearing his approval, but testified that he did not sign them that day.
By his testimony, appellant furnished evidence sufficient to overcome any benefit of his affidavit. If he left Illinois only for the Thanksgiving weekend, as he testified, he was in Illinois “on or about November 25, 1958.”
The judgment is affirmed.